Citation Nr: 0013976	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an effective date earlier than November 30, 
1995, for the award of service connection for loss of a 
kidney.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from November 1966 to 
November 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Togus, Maine.  

In March 1999, the Board remanded this matter to the RO for 
the purpose of scheduling a personal hearing before a Member 
of the Board at the local office.  Accordingly, a 
videoconference hearing was held in lieu of a hearing in 
person in May 1999 before the undersigned Acting Member of 
the Board.  



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  In a rating decision dated in May 1980, the RO denied 
service connection for a left kidney disorder, and the 
veteran was notified of that determination in May 1980.  

3.  In a rating decision dated in July 1994, the RO denied an 
application to reopen a claim of entitlement to service 
connection for a left kidney disorder, and the veteran was 
notified of that determination in August 1994.  

4.  The veteran did not file a timely appeal with respect to 
the May 1980 or July 1994 determinations following 
notification.  

5.  A judicial pleading was signed by the veteran on November 
30, 1995, which was treated as an application to reopen the 
claim of service connection for a left kidney disorder.  

6.  In an October 1997 rating action, the RO granted service 
connection for nephrectomy of the left kidney effective, on 
November 30, 1995.  

7.  A claim for an earlier effective dated based on clear and 
unmistakable error has not been reasonably raised.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
30, 1995, for an award of service connection for nephrectomy 
of the left kidney have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 (1999).  

2.  The rating decision of October 1997, which granted 
service connection for nephrectomy of the left kidney and 
assigned a 30 percent disability evaluation effective on 
November 30, 1995, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On March 14, 1980, the veteran filed an application for 
compensation and pension for a left kidney disorder.  The RO 
denied the claim in a May 1980 rating action.  Service 
medical records showed that the veteran had been seen for 
complaints of left low back pain, and private and VA medical 
records dated from 1978 to 1980 reflected that the veteran 
was treated for a left kidney disorder beginning in 1978 and 
that he underwent a left nephrectomy in March 1980.  The RO 
determined that the evidence did not establish that a left 
kidney disorder was shown to be incurred in or aggravated by 
service.  The veteran was notified of the denial of his claim 
and was also informed of his appellate rights in May 1980.  
In May 1980, a notice of disagreement with the May 1980 
determination was received from the veteran.  A Statement of 
the Case (SOC) was sent to the veteran in June 1980 along 
with a VA Form 9.  The veteran did not submit a Substantive 
Appeal; therefore, the May 1980 action became final.  

The record indicates that an informal application to reopen a 
claim of service connection for a left kidney disorder was 
received from the veteran in March 1994.  In a July 1994 
rating action, the RO denied the veteran's application 
finding that new and material evidence had not been received 
to reopen the claim.  The RO informed the veteran of its 
determination and provided him a copy of his appellate rights 
in August 1994.  The veteran did not perfect his appeal; 
therefore, the July 1994 rating action became final.  

On November 30, 1995, the veteran filed a legal proceeding 
against the Department of Veterans Affairs in the United 
States District Court of the District of Maine.  The veteran 
alleged that he was improperly denied a claim of service 
connection for a left kidney disorder.  In a July 1996 rating 
action, the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for left kidney disorder.  The veteran was 
notified of that determination in August 1996.  A 
correspondence dated in August 1996 was received from the 
veteran, wherein he disagreed with the RO's July 1996 
determination.  In January 1997, the RO received additional 
medical evidence from the National Personnel Records Center 
(NPRC) and additional medical opinions regarding the etiology 
of the left kidney disorder.  In an October 1997 rating 
action, the RO granted service connection for a left 
nephrectomy.  The RO based its determination on evidence 
including duplicate service medical records, duplicate 
private medical records dated in 1980, private medical 
opinions dated from January through May 1995 regarding the 
etiology of the left kidney disorder and the report of a VA 
examination dated in February 1997 with an addendum.  A 30 
percent disability evaluation was assigned which became 
effective on November 30, 1995, the date on which the veteran 
signed the legal statement through the Maine District Court 
regarding his left kidney disability.  

The veteran testified at the May 1999 hearing and has 
asserted, in essence, that the effective date of service 
connection for his left kidney disorder should be prior to 
November 30, 1995, namely the date in which he initially 
filed his claim of service connection in March 1980.  

The effective dates of an evaluation and award of 
compensation for direct service connection is the day 
following separation from active service or the date the 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5.110(a); 38 C.F.R. § 3.400.

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).  

As set forth above, the RO has assigned an effective date of 
November 30, 1995, 1995, for the award of service connection 
for a left nephrectomy.  The veteran, however, maintains that 
he is entitled to an effective date of March 14, 1980, 
apparently because his original claim of service connection 
for a left kidney disorder was filed at that time.

As noted previously, the veteran did, indeed, file his 
original claim of service connection for a left kidney 
disorder in March 1980.  That claim, however, was denied in a 
May 1980 RO rating decision.  That decision became final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 20.302 
(1999).  Similarly, the veteran's claim was denied by the RO 
in July 1994; however, the veteran did not perfect his appeal 
at that time.  Therefore, the July 1994 decision became final 
as well.  Id.  

Thus, any claim of service connection for a left kidney 
disorder filed by the veteran prior to the final May 1980 or 
July 1994 decision does not provide the basis for an earlier 
effective date for the eventual award of service connection 
for a left kidney disorder. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii) (providing that the effective date of an 
award of disability compensation based on new and material 
evidence received after a final disallowance shall be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later).

Chronologically, the next communication from the veteran is 
the legal pleading dated November 30, 1995, regarding his 
kidney disability which was accepted as an application to 
reopen his claim of service connection for the disability at 
issue.  Thus, November 30, 1995, the date of receipt of the 
new claim, is the proper effective date under the applicable 
regulation.  

The Board has considered the veteran's contention that he did 
not receive notice of the initial denial of his claim in May 
1980.  The record, however, demonstrates that the veteran was 
notified of the denial of the claim of service connection for 
a left kidney disorder in a correspondence dated in May 1980 
at the last address of record.  Indeed, the veteran responded 
to the notice by filing a notice of disagreement.  Further, 
there is a presumption of regularity establishing that 
officers of the government are presumed to have faithfully 
discharged their duty including delivery by mail of 
notification such as that in this case, unless there is 
evidence to rebut the presumption.  Ashley v. Derwinski, 2 
Vet. App. 307, 309 (1992). In this matter, the record is 
devoid of "clear evidence to the contrary."  Id. 

The Board notes that it has been suggested that the RO's 
October 1997 decision granted service connection for a left 
nephrectomy and assigned a 30 percent disability evaluation 
effective on November 30, 1995, contained clear and 
unmistakable error (CUE).  When attempting to raise such a 
claim, a claimant must describe the alleged error with some 
degree of specificity, and, unless it is the kind of error 
that, if true, would be clear and unmistakable error on its 
face, must provide persuasive reasons as to why the result 
would have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  

In this matter, the veteran maintains that he was not 
properly treated and that the effective date should have been 
the earliest possible date, namely March 14, 1980.  In 
essence, it appears that the veteran is asserting that the RO 
did not properly weigh the evidence.  It has been established 
that for a successful CUE claim, an appellant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Thus, 
the Board finds that this argument is insufficient to raise a 
CUE claim.  See Shockley v. West, 11 Vet. App. 208, 213-14 
(1998).  

The Board notes that the veteran testified at a May 1999 
hearing and has asserted in correspondences that his file is 
incomplete.  Specifically, the veteran asserts that records 
showing that he was treated for symptoms that may be 
associated with his kidney disability in service may be 
missing.  After careful review of the record, the Board the 
points out that the record includes service medical records 
which reflect that the veteran was treated for left flank 
tenderness and urinary problems in 1967 and 1970.  In 
addition, the RO received additional service medical records 
from NPRC in January 1997.  The Board notes that service 
medical records and post service medical records including 
medical opinions dated in 1995 provided the basis of the 
award of service connection for nephrectomy in October 1997.  
Thus, it appears that all attempts to obtain any possible 
outstanding service records have been exhausted.  




ORDER

Entitlement to an effective date earlier than November 30, 
1995, for the award of service connection for loss of a 
kidney is denied.  



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

